DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
With respect to claim 10, previous indefiniteness rejection has been withdrawn in light of Applicant’s recently submitted arguments (paragraphs bridging pg. 1-2 of Remarks filed 7/29/22). Specifically, Applicant states that friction welding processes include solid state diffusion mechanism, as implied by the description on pg. 5 and pg. 18 of original specification. Consequently, the claim is interpreted accordingly, and friction welding in prior art includes diffusion welding mechanism.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smarsly et al. (US 2016/0273368, hereafter “Smarsly”).
Regarding claim 1, Smarsly discloses a method for obtaining a turbine engine solid blade 1 comprising a core (center part), a tip (tip end of 3) and a root 2 (fig. 1), said method comprising: - a step of producing a blade blank from at least two parts (made by sintering- steps 13/15- fig. 2, [0046]), at least one of them being a solid part, said at least two parts being assembled by a diffusion welding technique without melting (fig. 2- step 16, [0047]) and, a step of machining this blank to produce a blade with a defined profile (fig. 2- step 17- reworking by machining [0048]).
With respect to “solid part being obtained by cutting a bar made of a metal alloy or ceramic-based material”, examiner notes this is a product-by-process limitation within the claimed process of using the solid part, and it does not further limit the claim. Whether the solid part is obtained by cutting, casting or other powder metallurgy process does not limit the claimed method of using the solid part. One looking at the solid part would not know whether the solid part was formed by cutting or a different process such as sintering. Thus, “solid part being obtained by cutting” is a product-by-process limitation which does not provide any structural attributes. Smarsly discloses obtaining a solid part. The claim is not limited to the specific manipulations of the recited step, but only the structure and thus, only structure implied by the process steps would be considered when assessing the patentability (see MPEP 2113).
As to claims 2-3, Smarsly discloses that at least two of said parts are solid, wherein at least one of said parts is obtained using powder (sintered from powder) and formed directly on said at least one solid part.
As to claim 4, Smarsly discloses that said at least one solid part is a block made of a metal alloy (high-temperature alloys such as nickel or cobalt alloy- [0040]).
As to claim 8, Smarsly discloses that the powder is a metal alloy powder used to form two separate solid parts [0040, 0046].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Smarsly et al. (US 2016/0273368) in view of Marcillaud et al. (US 2015/0231746, “Marcillaud”).
Regarding claim 1, Smarsly discloses a method for obtaining a turbine engine solid blade 1 comprising a core (center part), a tip (tip end of 3) and a root 2 (fig. 1), said method comprising: - a step of producing a blade blank from at least two parts (made by sintering- steps 13/15- fig. 2, [0046]), at least one of them being a solid part, said at least two parts being assembled by a diffusion welding technique without melting (fig. 2- step 16, [0047]) and, a step of machining this blank to produce a blade with a defined profile (fig. 2- step 17- reworking by machining [0048]).
With respect to “solid part being obtained by cutting a bar made of a metal alloy or ceramic-based material”, examiner notes this is a product-by-process limitation within the claimed process of using the solid part, and it does not further limit the claim. Nevertheless, obtaining a solid part by cutting is known in the art. Marcillaud (also drawn to manufacturing turbine engine part) teaches fabricating a cylindrical blank/block 11 by casting (figs. 3-4, [0010, 0037]) and then obtaining a plurality of blade cores 18 by cutting/machining at the periphery of the cylindrical bar/block 11 with a solid, annular section, to take advantage of the radius of curvature thereof in producing the outer surface of said blade core (figs. 5-6, [0045-0050]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to obtain a blade core (solid part) by cutting in the method of Smarsly in order to fabricate the desired turbine blade shape with curvature, as shown by Marcillaud.
As to claims 2-3, Smarsly discloses that at least two of said parts are solid, wherein at least one of said parts is obtained using powder (sintered from powder) and formed directly on said at least one solid part.
As to claim 4, Smarsly discloses that said at least one solid part is a block made of a metal alloy (high-temperature alloys such as nickel or cobalt alloy- [0040]).
As to claims 5-6, Smarsly is silent as to obtaining blade core by cutting a cylindrical block/piece. However, such cutting technique is known in the art. Marcillaud teaches fabricating a cylindrical blank/block 11 by casting (figs. 3-4, [0010, 0037]) and then obtaining a plurality of blade cores 18 by cutting/machining at the periphery of the cylindrical blank/block 11 with a solid, annular section, to take advantage of the radius of curvature thereof in producing the outer surface of said blade core (figs. 5-6, [0045-0050]). Marcillaud also discloses that the turbine blade is made of metal alloy such as titanium aluminide [0016-0018], including gamma-TiAl [0034], which is the same material used by Applicant (see present claim 9). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to obtain blade core by cutting a cylindrical block as recited in the manufacturing method of Smarsly in order to fabricate the desired turbine blade shape with curvature, as shown by Marcillaud.
As to claim 8, Smarsly discloses that the powder is a metal alloy powder used to form two separate solid parts [0040, 0046].
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Smarsly OR Smarsly in view of Marcillaud as applied to claims 1 & 4 above, and in view of Uihlein et al. (US 2011/0217176, “Uihlein”).
As to claims 7 and 9, Smarsly discloses suitable high-temperature metal alloys such as nickel alloys and cobalt alloys [0040], but does not mention ceramic-based or titanium aluminide material. However, Uihlein (directed to connecting turbine parts) teaches that turbine blade is manufactured from nickel-base alloy, cobalt-base alloy, titanium aluminide, a metal-matrix composite or a ceramic-matrix composite so as to reliably possess the required mechanical and thermal properties in operation [0014-0015]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize titanium aluminide or ceramic-based composite material in the turbine blade manufacturing method of Smarsly since they are suitable high-temperature alloys and would provide the necessary mechanical and thermal properties for the turbine blade usage.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Smarsly et al. (US 2016/0273368).
As to claim 10, Smarsly discloses that said at least two parts are assembled using diffusion welding or friction welding [0047]. Linear friction welding is a common friction welding technique within general knowledge of those skilled in the art and encompassed within the friction welding taught by Smarsly. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to assemble the two parts using linear friction welding in Smarsly with the motivation of joining two parts without melting and avoiding melt-related difficulties.
As to claim 11, Smarsly discloses that said at least two parts are assembled using diffusion welding [0047]. Concerning pressure, one skilled in the art would appreciate that diffusion is typically performed under inert gas pressure or reduced vacuum pressure to protect against contamination by air/oxygen and produce high-quality joints. For instance, hot isostatic pressing (HIP) diffusion welding is conventional diffusion pressure welding in the art. Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to carry out diffusion welding under pressure in the method of Smarsly in order to protect against contamination by air/oxygen, thereby producing high-quality weld.
As to claim 12, the faying surfaces of parts are often pre-machined to remove potential surface defects as well as to impart surface characteristics (e.g. roughening) in order to enhance joining strength. Additionally, it is common knowledge to cut or machine a portion of at least one solid part prior to joining/welding so as to shape the surface to desired design or contour for the component. Thus, one of ordinary skill in the art would have found it obvious to cut or machine a portion of at least one solid part prior to assembly in the manufacturing method of Smarsly for the purpose of improving joining surface characteristic or imparting a particular design contour to the turbine blade.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smarsly as applied to claims 1 & 4 above, and in view of Marcillaud et al. (US 2015/0231746) & Uihlein et al. (US 2011/0217176, “Uihlein”).
As to claims 15-16, Smarsly discloses suitable high-temperature metal alloys such as nickel alloys and cobalt alloys [0040], but does not mention ceramic-matrix composite or gamma titanium aluminide material. However, Marcillaud (also drawn to manufacturing turbine engine part) teaches that the turbine blade is made of metal alloy such as titanium aluminide [0016-0018], including gamma-TiAl [0034], which is the same material used by Applicant. Similarly, Uihlein (directed to connecting turbine parts) teaches that turbine blade is manufactured from nickel-base alloy, cobalt-base alloy, titanium aluminide, a metal-matrix composite or a ceramic-matrix composite so as to reliably possess the required mechanical and thermal properties in operation [0014-0015]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize gamma titanium aluminide or ceramic-matrix composite material in the turbine blade manufacturing method of Smarsly since they are suitable high-temperature alloys and would provide the necessary mechanical and thermal properties for the turbine blade usage.

Response to Amendment and Arguments
Applicant's arguments filed 7/29/22 have been fully considered but they are not persuasive for following reasons. Examiner also notes that new ground(s) of rejection(s) have been set forth above in light of amended claims and new claims 15-16.
With respect to amended claim 1, Applicant argues:
Smarsly discloses a method for obtaining a blade or a turbomachine from a blank made of two parts, a blade part and a root part, which are assembled together and then machined. 
It states that a blank part can be a solid body or obtained by joining a powder to a solid body. 
Such a solid body can be obtained "by a powder metallurgical process, by casting and possibly subsequent forging" ([0049]). 
Smarsly does not disclose that a solid blank part is obtained by cutting a bar made of a metal alloy or is made of ceramic-based material. 

In response, examiner submits that “solid part being obtained by cutting a bar made of a metal alloy or ceramic-based material”, is a product-by-process limitation within the claimed process of using the solid part, and it does not further limit the claim. Whether the solid part is obtained by cutting, casting or other powder metallurgy process does not limit the claimed method of using the solid part. One looking at the solid part would not know whether the solid part was formed by cutting or a different process such as sintering. Thus, “solid part being obtained by cutting” is a product-by-process limitation and it does not provide any structural attributes. Nonetheless, additional grounds of rejection under combination of Smarsly & Marcillaud discloses obtaining a solid part by cutting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735